Citation Nr: 0804235	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  06-02 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin disorder.

2.  Entitlement to service connection for a skin disorder as 
secondary to hepatitis C.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1968 to 
April 1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In his January 2006 substantive appeal (VA Form 9), the 
veteran requested a hearing before the Board in Washington, 
DC.  Subsequently, he clarified that he wanted a Travel Board 
hearing or a videoconference hearing, whichever could be 
scheduled first.  Although the Board scheduled him for a 
videoconference hearing in December 2006, he withdrew that 
request in a statement in support of his claim (VA Form 21-
4138) also dated in December 2006.  See 38 C.F.R. § 20.704(e) 
(2007).  

The veteran submitted a private medical opinion in May 2007.  
This evidence has not yet been considered by the RO, the 
agency of original jurisdiction, that is, since the statement 
of the case (SOC) was issued in January 2006.  However, he 
waived his right to have the RO initially consider this 
additional evidence in a letter from his representative dated 
in May 2007.  See 38 C.F.R. §§ 20.800, 20.1304 (2007).  
Therefore, the Board will consider this evidence.

In the April 2005 rating decision, on appeal, the RO also 
denied the veteran's petition to reopen his claim for service 
connection for hepatitis C.  And he did not perfect an appeal 
of that additional claim by filing a notice of disagreement 
(NOD) and substantive appeal (e.g., VA Form 9 or equivalent 
statement) within one year of receiving notification of that 
decision.  See 38 U.S.C.A. § 7105(a) (West 2002);  38 C.F.R. 
§ 20.200 (2007).  Therefore, that claim is not before the 
Board.




FINDINGS OF FACT

1.  The RO denied service connection for a skin disorder in 
an October 2002 rating decision and, although notified of 
that denial, the veteran did not initiate an appeal.

2.  The additional evidence received since that October 2002 
decision is either cumulative or redundant of evidence 
previously considered, does not relate to an unestablished 
fact necessary to substantiate his skin disorder claim, and 
does not raise a reasonable possibility of substantiating 
this claim.

3.  Although there is competent medical evidence that the 
veteran's skin disorder is secondary to his hepatitis C, his 
hepatitis C is not a service-connected condition.


CONCLUSIONS OF LAW

1.  The October 2002 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002);  38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2007).

2.  New and material evidence has not been received since 
that October 2002 decision to reopen the claim for service 
connection for a skin disorder.  
38 U.S.C.A. § 5108 (West 2002);  38 C.F.R. § 3.156(a) (2007).

3.  Service connection also is not warranted for a skin 
disorder on the alternative theory that it is secondary to 
hepatitis C.  38 U.S.C.A. §§ 1110, 5107 (West 2002);  38 
C.F.R. §§ 3.303, 3.310 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated in March 2005 and 
January 2006.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007) by:  (1) informing him of the information and evidence 
not of record that was necessary to substantiate his service 
connection and secondary service connection claims;  
(2) informing him of the information and evidence VA would 
seek to provide; (3) informing him of the information and 
evidence he was expected to provide; and (4) requesting that 
he provide any evidence in his possession pertaining to his 
claims.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In addition, with regard to new and material evidence, the 
January 2006 VCAA notice letter is compliant with the recent 
Court decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
since it sufficiently explained the bases of the prior denial 
(i.e., the deficiencies in the evidence when the claim was 
previously considered).

However, the Board sees the RO did not provide pre-decisional 
VCAA notice that a disability rating and an effective date 
will be assigned if service connection is granted, as 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  But as new and material evidence has not been 
submitted to reopen the claim, and secondary service 
connection is being denied as well, these downstream 
disability rating and effective date elements are moot, such 
that failure to provide this additional notice is harmless 
error.  See, too, Dunlap v. Nicholson, 21 Vet. App. 112 
(2007) and 38 C.F.R. § 20.1102.

The Board realizes there is a timing error insofar as not 
providing complete VCAA notice prior to initially 
adjudicating the claims.  In Pelegrini II, the U.S. Court of 
Appeals for Veterans Claims (Court) held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the initial VCAA notice was in March 2005, 
before the initial unfavorable April 2005 AOJ decision, the 
preferred sequence.  But the VCAA's notice requirements were 
not satisfied until later providing the additional notice in 
January 2006.  Regardless, though, the Federal Circuit Court 
and Veterans Claims Court have clarified that VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, and then go back and readjudicate the claim, 
such that the essential fairness of the adjudication - as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (where the 
Federal Circuit Court held that a statement of the case (SOC) 
or supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, however, although the RO provided additional VCAA 
notice in January 2006, it did not then go back and 
readjudicate the claims by way of a subsequent SSOC.  So, in 
essence, based on the above caselaw, the timing defect in 
VCAA notice was not rectified.  Still, the Court also 
recently held that failure of the claimant to submit 
additional evidence following proper notification may 
constitute a waiver of readjudication or render the error 
harmless because there is no possibility of changing the 
results of the prior adjudication.  See, e.g., Medrano v. 
Nicholson, 21 Vet. App. 165, 173 (2007).  Here, though, since 
the veteran did in fact submit an additional pertinent 
private treatment letter following the additional VCAA 
notice, Medrano does not exempt the RO from issuing a 
subsequent readjudication.  Thus, the timing error remains.

In this regard, most recently, in Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), the Federal Circuit Court held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial.  In other words, any error in the timing or 
content of VCAA notice is presumed prejudicial, and VA has 
the burden of rebutting this presumption by showing the error 
was not prejudicial to the veteran, i.e., harmless, in that 
it does not affect the essential fairness of the 
adjudication.  To do this, VA must demonstrate:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  

The Board finds that the presumption of prejudice due to the 
timing and content errors has been rebutted in this case by 
the following:  (1) based on the communications sent to the 
veteran over the course of this appeal, he clearly has actual 
knowledge of the evidence he is required to submit; and (2) 
based on his contentions and the communications provided to 
him by VA over the course of this appeal, he reasonably 
understands from the notices provided what was needed.

Specifically, the veteran submitted private medical evidence 
and personal statements showing actual knowledge of the 
evidence required to substantiate his claims on appeal.  In 
addition, all VCAA notices provided by VA are clear and 
pertinent to his contentions, such that a reasonable person 
could understand what was required to prove the claims.  
Overall, the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims.  Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006).  There is no 
allegation or evidence that the timing or content errors 
affected the essential fairness of the adjudication of the 
claims.

As for the duty to assist, the RO obtained the veteran's 
service medical records, relevant VA treatment records, 
personal statements, and the reports of several VA medical 
examinations.  And, as mentioned, the veteran has submitted 
private medical evidence.  Neither he nor his representative 
has stated any additional evidence remains outstanding.  No 
VA examination or opinion has been obtained with respect to 
the veteran's claims at issue.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006) and 38 U.S.C.A. § 5103A(d).  But the 
duty to provide a VA examination and opinion only applies to 
a claim to reopen a finally adjudicated decision if new and 
material evidence is presented or secured.  
3.159(c)(4)(C)(iii).  Here, the Board is determining there is 
no new and material evidence to reopen the claim.  In 
addition, as to the claim for secondary service connection, 
the veteran's underlying hepatitis C - which he alleges 
precipitated his skin disorder, has not been service 
connected.  Hence, a remand for a VA examination and opinion 
is not warranted concerning that claim either.  The Board is 
therefore satisfied that the RO has provided all assistance 
required by the VCAA.  38 U.S.C.A. § 5103A.


I.  New and Material Evidence to Reopen the Skin Disorder 
Claim, to the Extent it is not Predicated on being Secondary 
to Hepatitis C

The RO denied service connection for a skin disorder in an 
October 2002 rating decision because, although there was 
sufficient evidence of a then current skin disorder that had 
been diagnosed since 1995, there was no evidence to support 
the existence of the skin disorder during the veteran's 
military service, nor any manner of nexus to his military 
service.  An additional reason service connection was 
previously denied in the October 2002 rating decision was 
that, although the veteran served in Vietnam and therefore is 
presumed to have been exposed to herbicides, he did not have 
one of the specified skin disorders that would entitle him to 
the automatic presumption of service connection for herbicide 
claims.  38 C.F.R. §§ 3.309(e), 3.307(a)(6) (2007).  The RO 
notified him of the October2002 decision and apprised him of 
his procedural and appellate rights, but he did not initiate 
an appeal.  Therefore, that decision is final and binding on 
him based on the evidence of the record.   38 U.S.C.A. § 7105 
(West 2002);  38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2007).  



The veteran filed a petition to reopen his claim for service 
connection for a skin disorder in February 2005.  Therefore, 
the amended regulations with respect to new and material 
evidence are for application.  See 66 Fed. Reg. at 45,620, 
indicating to apply the revised version of 38 C.F.R. § 3.156 
to petitions to reopen filed on or after August 29, 2001.  

Although not binding upon the Board, the RO simply addressed 
service connection for skin disorder on the merits in the 
April 2005 rating decision at issue, and also addressed the 
alternative theory of secondary service connection (SSC).  
In the January 2006 SOC, the RO acknowledged that it should 
first have made a threshold preliminary determination of 
whether there was new and material evidence to reopen the 
previously denied claim.  In any event, the Board has 
jurisdictional responsibility to determine whether it is 
proper for the claim to be reopened.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. 
§§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  
Accordingly, the Board must initially determine on its own 
whether there is new and material evidence to reopen the skin 
disorder claim before proceeding to readjudicate the 
underlying merits of the claim.  If the Board finds that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  

When determining whether the claim should be reopened, the 
Board performs a two-step analysis.  The first step is to 
determine whether the evidence presented or secured since the 
last final disallowance of the claim is "new and material."  
See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  According to VA regulation, "new" means 
existing evidence not previously submitted to agency decision 
makers.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a) (2007).  New and material 
evidence cannot be cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

Second, if VA determines the evidence is new and material, it 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  
Id. at 284.

Evidence of record at the time of the prior October 2002  
rating decision consisted of the veteran's original claim 
application (VA Form 21-526), his SMRs, DD Form 214, private 
medical records from Dr. M.Y. dated from August 1999 to July 
2002, private medical records from Dr. S.L dated from July 
2001 to September 2001, and private medical records from Dr. 
D.C. dated from December 1992 to April 1996.

The additional evidence received since that October 2002 
rating decision consists of VA medical records dated from 
September 2003 to May 2004; an Internet record dated in 
January 2006; and private medical opinion letters from Dr. 
T.B. dated in May 2007, from Dr. R.M. dated in September 
2004, and from Dr. T.B. dated in August 2004.  

While all of these additional records are "new" in the sense 
they did not exist at the time of the October 2002 rating 
decision, they are nonetheless immaterial to the central 
issues.  In other words, this additional evidence still does 
not address the reasons service connection for a skin 
disorder was denied previously in the October 2002 final 
rating decision.  Specifically, these records do not reveal 
in-service treatment for a skin disorder or a link between 
the veteran's current skin disorder and his military service, 
and hence are not relevant to the claim on appeal.  In 
essence, these documents only discuss current treatment for 
skin disorders and hepatitis C, which are irrelevant to 
establishing the denied elements of service connection for a 
skin disorder.  See Morton v. Principi, 3 Vet. App. 508 
(1992) (per curiam) (medical records describing veteran's 
current condition are not material to issue of service 
connection and are not sufficient to reopen claim for service 
connection based on new and material evidence.).

The September 2004 medical opinion and hepatitis C treatment 
records address the issue of possible entitlement to 
secondary service connection, and therefore are immaterial to 
reasons for the prior final denial of the veteran's skin 
disorder claim on grounds other than that.  The issue of his 
purported entitlement to secondary service connection will be 
discussed as a separate issue in this decision and does not 
pertain to the reasons for the previous final denial of his 
skin disorder claim on the other, prior bases alleged.

Simply stated, medical records that show treatment for 
current skin disorders do not support a finding that any such 
disorder is related to military service 37 years earlier in 
Vietnam.  In addition, although the veteran served in Vietnam 
such that it is presumed he was exposed to an herbicide agent 
- such as Agent Orange, none of the private treatment 
records or the Internet record submitted by him reveal that 
he currently has a skin disease associated with herbicide 
exposure for purposes of the presumption, specifically - 
chloracne, porphyria cutanea tarda, or dermatofibrosarcoma 
protuberans.  See 38 U.S.C.A. § 1116(a)(2);  
38 C.F.R. § 3.309(e).  There also is no indication his skin 
disorder is otherwise related to such herbicide exposure.  
See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).  
The additional evidence therefore does not relate to an 
unestablished fact necessary to substantiate this claim, and 
thus does not raise a reasonable possibility of 
substantiating this claim.  38 C.F.R. § 3.156(a).

In sum, none of the additional evidence since the prior final 
October 2002 decision addresses the elements of service 
connection that were missing - i.e., in-service disorder, a 
nexus (etiological link) to service, or current evidence of a 
specific herbicide-related skin disease.  In short, no new 
and material evidence has been deemed submitted, and the 
Board cannot reopen the claim.  See 38 C.F.R. § 3.156.

II.  The Alternative Theory of Secondary Service Connection 
for a Skin Disorder

A disability also may be service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  In 
addition, secondary service connection may be established by 
any increase in severity (i.e., aggravation) of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease.  38 C.F.R. § 3.310(b) 
(2007), effective October 10, 2006.  See 71 Fed. Reg. 52,744-
52,747 (September 7, 2006).  A claim for secondary service 
connection requires medical evidence that connects the 
asserted secondary disorder to the service-connected 
disability.  
Velez v. West, 11 Vet. App. 148, 158 (1998).

The Board is aware of the recent change in 38 C.F.R. § 3.310.  
Clearly, the new regulation is restrictive and the Board 
shall not give impermissibly retroactive effect to the new 
regulation in this case.  Since the veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which clearly favors the claimant.  
See 38 C.F.R. § 3.310 (effective October 10, 2006).

The veteran contends that he has a skin disorder, pityriasis 
lichenoids chronica that is secondary to his underlying 
problem of hepatitis C.  See statement in support of claim 
(VA form 21-4138) dated in February 2005.

An underlying disease or injury must first be service 
connected for the veteran to claim secondary service 
connection.  38 C.F.R. 3.310.  Here, the RO denied 
service connection for hepatitis C in the October 2002 rating 
decision and subsequently denied the veteran's petition to 
reopen this claim in the April 2005 rating decision.  And, as 
already alluded to, he did not appeal this most recent denial 
for hepatitis C.  As such, service connection has never been 
established for this condition.  The Board acknowledges there 
is competent medical evidence that the veteran's skin 
disorder is secondary to hepatitis C.  Specifically, Dr. 
R.M's medical opinion letter dated in September 2004 
indicates the veteran's current condition of pityriasis 
lichenoides chronica "is as likely as not related to 
hepatitis C virus."  Nonetheless, without service connection 
in effect for the underlying hepatitis C, there is no 
service-connected disorder for which his skin disorder may be 
secondary to.  38 C.F.R. 3.310.  Accordingly, the 
preponderance of the evidence is against the veteran's skin 
disorder claim on a secondary basis.  38 U.S.C.A. § 5107;  
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

As new and material evidence has not been received, the claim 
for direct service connection for a skin disorder is not 
reopened.  

Service connection for a skin disorder as secondary to 
hepatitis C is denied.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


